Case: 17-11337        Date Filed: 08/09/2017       Page: 1 of 2


                      IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT

                                 _________________________

                                       No. 17-11337-H
                                 _________________________

ROBIN BOUEY,

                                                                              Plaintiff-Appellant,

                                             versus


ORANGE COUNTY SERVICE UNIT,

                                                                             Defendant-Appellee.



                          Appeal from the United States District Court
                               for the Middle District of Florida



Before: WILSON, JORDAN, and JULIE CARNES,

BY THE COURT:

       To the extent that Appellant Robin Bouey’s March 9, 2017, “Amended Notice of

Appeal” seeks to appeal from the underlying judgment, she has already appealed that order, we

have already affirmed, and she is not entitled to two appeals of the same order. See Firestone

Tire & Rubber Co. v. Risjord, 449 U.S. 368, 374 (1981); United States v. Arlt, 567 F.2d 1295,

1297 (5th Cir. 1978). In addition, Ms. Bouey’s amended notice of appeal is untimely to appeal

from the district court’s post-judgment order entered on February 4, 2016, because it was filed

outside the 30-day time period to appeal. Fed. R. App. P. 4(a)(1)(A), 26(a)(1)(C). Accordingly,

Appellee Orange County Service Unit’s motion to dismiss the appeal for lack of jurisdiction is
                 Case: 17-11337       Date Filed: 08/09/2017        Page: 2 of 2


GRANTED, and this appeal is hereby DISMISSED. See Bowles v. Russell, 551 U.S. 205, 214

(2007) (explaining that the courts cannot “create equitable exceptions to jurisdictional

requirements”). The Appellee’s motion to strike Ms. Bouey’s response to the motion to dismiss

is GRANTED IN PART. The response is stricken as to pages 7 and 8 and the sealed transcript

of the settlement conference, and the Clerk is directed to ensure that these items are removed

from electronic public access. Any other pending motions are denied as moot.




                                                 2